       Case 2:17-cv-00811-TLN-AC Document 116 Filed 08/05/21 Page 1 of 5

 1   Colin H. Murray (State Bar No. 159142)
      colin.murray@bakermckenzie.com
 2   Anne M. Kelts (State Bar No. 298710)
      anne.kelts@bakermckenzie.com
 3   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 4   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 5   Facsimile: +1 415 576 3099

 6   John E. Joiner (admitted Pro Hac Vice)
      jjoiner@wc.com
 7   William P. Ashworth (admitted Pro Hac Vice)
      washworth@wc.com
 8   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 9   Washington, D.C. 20005
     Telephone: +1 202 434 5000
10   Facsimile: +1 202 434 5029

11   Attorneys for Defendants
     SPRINT SOLUTIONS, INC. and
12   NEXTEL OF CALIFORNIA, INC.
     [Additional counsel on signature page]
13
                                 UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15
                                       SACRAMENTO DIVISION
16

17
     CITY OF LOS ANGELES, ex rel. RICHARD          Case No. 2:17-cv-00811-TLN-AC
18   KNUDSEN,
                                                   Date Action Was Transferred from
19                 Plaintiffs,                     Central District of California:
                                                   April 18, 2017
20          vs.
                                                   STIPULATION AND ORDER TO STAY
21   SPRINT SOLUTIONS, INC.; NEXTEL OF             DISCOVERY
     CALIFORNIA, INC., D/B/A NEXTEL
22   COMMUNICATIONS AND SPRINT                     Judge:    Hon. Troy L. Nunley
     NEXTEL; and DOES 1-10,                        Courtroom: 2, 15th Floor
23
                                                   Trial Date: None set
24                                Defendants.
25

26

27

28

                                                                          Case No. 2:17-cv-00811-TLN-AC
                                                    JOINT STIPULATION AND ORDER TO STAY DISCOVERY
        Case 2:17-cv-00811-TLN-AC Document 116 Filed 08/05/21 Page 2 of 5

 1                                    STIPULATION TO STAY DISCOVERY
 2          WHEREAS Defendants Sprint Solutions, Inc., Nextel of California, Inc., D/B/A Nextel

 3   Communications and Sprint Nextel, Plaintiff City of Los Angeles, and Relator Richard Knudsen

 4   (together, the Parties) have reached a settlement in principle in the above-captioned case;

 5          WHEREAS, the Parties are in the process of negotiating and executing a final settlement

 6   agreement;

 7          WHEREAS, the Parties agree that all discovery should be stayed until the Parties execute a

 8   final settlement agreement;

 9          IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

10   undersigned counsel, subject to the approval of the Court, that all discovery is stayed until the Parties

11   execute a final settlement agreement. It is further stipulated and agreed that, should the Parties fail

12   to reach a final settlement agreement, the Parties will meet and confer on an amended discovery

13   schedule and will convey their proposed schedule (or competing proposals) to the Court.

14
      Dated: August 4, 2021                                 BAKER & McKENZIE LLP
15                                                          Colin H. Murray
                                                            Anne M. Kelts
16
                                                            WILLIAMS & CONNOLLY LLP
17                                                          John E. Joiner
                                                            William P. Ashworth
18
                                                            By: /s/ William P. Ashworth
19                                                             William P. Ashworth
20                                                          Attorneys for Defendants
                                                            Sprint Solutions, Inc. and
21                                                          Nextel of California, Inc.
22

23

24

25

26

27

28
                                                        1
                                                                                      Case No. 2:17-cv-00811-TLN-AC
                                                                JOINT STIPULATION AND ORDER TO STAY DISCOVERY
      Case 2:17-cv-00811-TLN-AC Document 116 Filed 08/05/21 Page 3 of 5

 1
     Dated: August 4, 2021                   COTCHETT, PITRE & McCARTHY LLP
 2                                           Niall P. McCarthy

 3                                           By: /s/ Niall P. McCarthy
                                                Niall P. McCarthy
 4
                                             Attorneys for Plaintiff City of Los Angeles
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
                                                                       Case No. 2:17-cv-00811-TLN-AC
                                                 JOINT STIPULATION AND ORDER TO STAY DISCOVERY
        Case 2:17-cv-00811-TLN-AC Document 116 Filed 08/05/21 Page 4 of 5

 1                                             ATTESTATION

 2          I, William P. Ashworth, attest that I am one of the attorneys for the Sprint Defendants, and as
 3   the ECF user and filer of this document, I attest that the authorization and the concurrence in the
 4
     filing of this document were obtained from its signatories on August 4, 2021.
 5
     Date: August 4, 2021                                  /s/ William P. Ashworth
 6                                                         William P. Ashworth

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                                                                    Case No. 2:17-cv-00811-TLN-AC
                                                              JOINT STIPULATION AND ORDER TO STAY DISCOVERY
        Case 2:17-cv-00811-TLN-AC Document 116 Filed 08/05/21 Page 5 of 5

 1

 2                                       ORDER
 3   IT IS SO ORDERED.
 4

 5   Dated: August 5, 2021
 6                                                      Troy L. Nunley
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
                                                                       Case No. 2:17-cv-00811-TLN-AC
                                                 JOINT STIPULATION AND ORDER TO STAY DISCOVERY
